1

2

3

4
                               UNITED STATES DISTRICT COURT
5
                                      DISTRICT OF NEVADA
6
                                                 ***
7
      FRANCISCO VIDAL,                               Case No. 2:19-cv-02085-RFB-VCF
8
                                       Petitioner,
9            v.                                                       ORDER
10
      BRIAN WILLIAMS, et. al,
11
                                   Respondents.
12

13

14          Petitioner, a Nevada prisoner, has filed a motion (with an attached Habeas Corpus
15   Petition) on this Court’s standard form for an Application to Proceed In Forma Pauperis.
16   ECF No. 1. He has, however, changed the title of the motion to “motion to waive financial
17   certificate due to department failing/refusing to provide executed certificate.”
18          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an incarcerated litigant
19   applying to proceed in forma pauperis must attach both an inmate account statement for
20   the past six months and a properly executed financial certificate. Petitioner has not
21   complied with either requirement. Based on the attachments to Petitioner’s motion, it
22   appears to the Court that Petitioner is not following the correct procedure for obtaining a
23   financial certificate and account statement from the Nevada Department for Corrections
24   (NDOC). Petitioner cites no other reason for NDOC’s alleged failure to provide him with
25   the necessary paperwork. Moreover, this Court receives several properly completed in
26

27

28
1    forma pauperis motions from NDOC prisoners every week. Thus, Petitioner’s request to

2    waive the financial certificate requirement is denied.

3           Because it is incomplete, the Application for Leave to Proceed In Forma Pauperis

4    will be denied. In addition, Petitioner has submitted a habeas petition that is not on the

5    Court’s approved form. See Local Rule LSR 3-1 (“A petition for writ of habeas corpus filed

6    by a person who is not represented by an attorney must be on the form provided by this

7    court.”). The present action will be dismissed without prejudice to the filing of a new

8    petition in a new action with a pauper application on the proper form with all required

9    attachments or, alternatively, with payment of the $5.00 filing fee.

10          IT THEREFORE IS ORDERED that the Application to Proceed In Forma Pauperis

11   (ECF No. 1) is DENIED and that this action shall be DISMISSED without prejudice to the

12   filing of a new petition in a new action with either a properly completed Application to

13   Proceed In Forma Pauperis or payment of the $5.00 filing fee.

14          IT FURTHER IS ORDERED that a Certificate of Appealability is DENIED, as jurists

15   of reason would not find the Court’s dismissal of this improperly commenced action

16   without prejudice to be debatable or incorrect.

17          IT FURTHER IS ORDERED that the Clerk of Court shall send Petitioner two copies

18   each of an application form to proceed in forma pauperis for incarcerated persons and a

19   noncapital Section 2254 habeas petition form, one copy of the instructions for each form,

20   and a copy of the papers that he submitted in this action.

21          IT FURTHER IS ORDERED that the Clerk of Court shall enter judgment

22   accordingly and close this case.

23          DATED THIS 12th day of December, 2019.

24

25
                                                       RICHARD F. BOULWARE, II
26                                                     UNITED STATES DISTRICT JUDGE
27

28
                                                  2
